PER CURIAM.
By this appeal we are asked to review the correctness of an order of the Juvenile Court transferring the cases of appellants to circuit court. The primary question raised on appeal is whether the order of transferral adequately satisfies the requirements of Section 39.02(6), Florida Statutes.
From our review of the record herein, it does appear that the trial court has failed to follow the procedures prescribed in Chapter 39, Florida Statutes, relating to waivers of jurisdiction of juveniles as very recently adumbrated by the Florida Supreme Court’s decision in Davis v. State, 297 So.2d 289, Opinion filed July 3, 1974. While we must test the correctness of the order appealed in light of Davis, supra, we must also point out in deference to the trial judge whose order is here reviewed that he did not have the benefit of the pronouncements of the Davis case when his order was entered.
Accordingly, we reverse and remand for reconsideration in light of Davis, supra.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.